DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
Status of Claims
Claims 1 – 7, 10 – 11 and 13 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7, 10 – 11 and 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recites the limitation "a rigid eraser bar" in lines 6 respectively.  The term “rigid” fails to find support in the specification.  Applicant is advised to provide location the specification to support the amendment or to cancel the limitation as it constitutes new matter.
Claims 1 and 18 further recites the limitation "and fixed against rotation with respect to the planar writing surface" in lines 14 – 15 respectively.  The limitation fails to find support in the specification.  Applicant is advised to provide location the specification to support the amendment or to cancel the limitation as it constitutes new matter.
Claims 2 – 17 and 19 – 20 are rejected as being dependents of rejected claims 1 and 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6, 7, 10 – 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (U.S. Patent No. 3,163,943).
Regarding Independent Claim 1, Bell teaches an eraser system (Fig. 3) for a writing board (black board, 1) having a planar writing surface (Fig. 1) for an application and removal of markings (Col. 1, lines 18 – 20), the planar surface (Fig. 1)  having upper (top edge frame, 2; Fig. 1) and lower (bottom edge frame, 3; Fig. 1) edges terminating at left and right edges (Fig. 1)  comprising: a track assembly (supporting frame, 5) extending along the upper edge (2) of the writing board (1; Fig. 1); a glide assembly (slides, 8 and 13; Fig. 1)  engageable with the track assembly (5; Fig. 1); an eraser bar assembly having a rigid eraser bar (improved eraser device, Fig. 2) extending vertically along the left and right edges between the upper and lower edges of the planar writing surface (Fig.1) and supported by the glide assembly (8 and 13; Fig. 1) at an upper end (Fig. 1) and to be slideable transversely across the writing board (1; Col. 2, lines 55 – 60),  a contact plate (flange, 25) supported by the eraser bar (Fig. 3) pressable against the planar writing surface (Fig. 1) and the planar writing surface (1, Fig. 3), the contact plate (25) releasably supporting an inner cleaning pad (yieldable material, 22; Fig. 3) contacting the planar writing 
Regarding Claim 2, Bell teaches the eraser system wherein the inner cleaning pad (22) has a cleaning surface (drum, 19) moveable between a cleaning position with the cleaning surface contacting the writing surface (1; Col. 2, lines 37 – 46) and a retracted position moved away from the writing surface (1; Col. 3, lines 19 – 32).  
Regarding Claim 3, Bell teaches the eraser system wherein the biasing force is movement of the contact plate toward the writing surface (Col. 2, lines 37 – 46).  
Regarding Claim 4, Bell teaches the eraser system wherein the biasing mechanism are compression springs (26) arranged between the contact plate (25) and the eraser bar (end portion of eraser bar at location of beads, 37; Fig. 3).  
Regarding Claim 6, Bell teaches the eraser system wherein the track assembly (5) comprises: an upper track (frame rail, 6) extending along the upper edge (2) of the writing board (1; Fig. 1) and supporting movement of the glide assembly (8; Fig. 1) there along; and {01371510.DOC / }19a lower track (frame rail, 6; Fig. 1) extending along the lower edge (3) of the writing board (1) and supporting movement of the glide assembly (slides, 13) there along.  
Regarding Claim 7, Bell teaches the eraser system wherein at least one of the upper (2) and lower (3) track includes a hanger (hanger, 11) extending over at least one of the upper (2) and lower (3) 
Regarding Claim 10, Bell teaches the eraser system wherein the glide assembly (Fig. 1) further comprises glides (slides 8 and 13) engageable with the track assembly (5; Fig. 1).  
Regarding Claim 11, Bell teaches the eraser system wherein the glides (8 and 13) are at least one wheel (rollers, 9) engaging opposed forward and rearward walls of the upper track (2; Col. 2, lines 7 – 13).  
Regarding Claim 16, Bell teaches the eraser system wherein the writing board (1) is a chalk board (Fig. 1; Col. 1, lines 18 – 27).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Bell (U.S. Patent No. 3,163,943) in view of Qian (CN 201099109 Y).
Regarding Claim 5, Bell teaches all of the elements of claim 1 as discussed above. 
Bell does not teach the eraser system wherein the biasing mechanism are magnets of the eraser bar.  
Qian, however, teaches the eraser system (Fig. 1) wherein the biasing mechanism are magnets (iron magnet, 4) of the eraser bar (eraser, 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bell, to further include the biasing mechanism are magnets of the eraser bar, as taught by Qian, to provide a system that not only saves the wipers physical strength but also improves the efficiency of erasing the blackboard.
 Regarding Claim 14, Bell teaches all of the elements of claim 1 as discussed above. 
Bell further teaches the eraser system wherein the track assembly comprises: an upper track (frame rail, 6) extending along the upper edge (2) of the writing board (1) and supporting movement of the glide assembly (8) there along (Fig. 1).
Bell does not teach wherein the upper track is a round tube. 
Qian, however, teaches the upper track (1) is a round tube (Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bell, to further include the upper track is a round tube, as taught by Qian, to provide a system that allows the user to easily mount the eraser bar to the upper track, thus alleviating the guides from coming of track during the erasing of the board.

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Bell (U.S. Patent No. 3,163,943) in view of Chrisp (U.S. Patent No. 3,731,335).
Regarding Claim 13, Bell, as modified, teaches all of the elements of claim 1 as discussed above. 

Chrisp, however teaches the eraser system (Fig. 1) wherein the inner cleaning pad (64) provides multiple layers of eraser material which are separately removable from the cleaning pad (64; Claim 1 - segmentally separated erasing pads).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bell, to further include the inner cleaning pad provides multiple layers of eraser material which are separately removable from the cleaning pad, as taught by Chrisp, to provide a system that allows for only the dirty eraser layers to be removed and the eraser to be placed back into the unit, thus saving costs in replacing the whole eraser.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Bell (U.S. Patent No. 3,163,943) in view of Franco (U.S. Patent Publication No. 2015/0099259 A1).
Regarding Claim 15 Bell teaches all of the elements of claim 1 as discussed above. 
Bell does not teach the eraser system wherein the writing board is a dry erase board having a non- porous writing surface.  
Franco, however, teaches wherein the writing board (tablet, 12) is a dry erase board (Paragraph [0025]) having a non- porous writing surface (Paragraph [0026]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bell, to further include the writing board is a dry erase board having a non- porous writing surface, as taught by Franco, to provide a system that is easily written on with dry-erase markers and then easily erased after a short time.
Regarding Claim 17, Bell teaches all of the elements of claim 1 as discussed above. 
Bell does not teach the eraser system wherein the writing board is a video display screen.  
Franco, however, teaches wherein the writing board (tablet, 12) is a video display screen (Paragraph [0011], Franco teaches the presentation of digital material).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bell, to further include the writing board is a video display 

Claims 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being 103 as being obvious over Bell (U.S. Patent No. 3,163,943).
Regarding Independent Claim 18, Bell teaches a method for removing markings from a writing board having a planar nonporous writing surface, the planar surface having upper and lower edges terminating at left and right edges, the method comprising: installing a track assembly (supporting frame, 5) to extend along the upper edge (2) of the writing board (1); attaching a rigid eraser bar (Fig. 2), extending vertically along the left and right edge between the upper and lower edges (Figs 1 and 5) of the planar writing surface (1), to the track assembly (Fig. 4) the eraser bar supported by a glide assembly (8 and 13) engageable with the track assembly (5; Fig. 1), at an upper end of the eraser bar to be slideable transversely across the writing board (1, Col. 2,lines 7 – 18) the eraser bar supporting  a contact plate (25) pressable against the planar writing surface (1), the contact plate (25) releasably supporting an inner cleaning pad (yieldable material, 22; Fig. 3) contacting  the planar surface (1; Fig. 3); and fixed against rotation with respect to the planar writing surface (Figs. 1 and 5); a biasing mechanism ( springs, 26) providing a handgrip permitting a user to apply a providing a biasing force on the contact plate and  the inner cleaning pad toward the writing surface (1; Col. 2, lines 37 – 46) and subsequently remove the biasing force, a hinge (11) attached at the upper end of the eraser bar (Fig. 4) and pivotably attaching the eraser bar to the upper edge of the writing board (1; the eraser bar is pivotally attached by hanger, 11 and prior to installing the lip, 16 in the roller, 15 and securing by the rigid strip, 17, the eraser bar is allowed to pivot; Fig. 4) wherein the lower end of the eraser bar is pivotable  away from the writing board (1) and upward toward the upper edge of the writing board (1) about the hinge (11) of the upper end of the eraser bar (1; Fig. 4 – the limitation presented is the functional/intended use of the eraser bar and is capable in performing the function in that the lower end of the bar is unattached and a use can pivot the bar toward (Fig. 3) or away (Fig. 4) from the writing board), and gliding the eraser bar along the writing surface (1) to remove the markings (Col. 2, lines 55 – 60) and pivoting the lower end of the eraser bar away from the writing board  and upward toward the upper edge of the writing board (Fig. 4 – the limitation presented is the functional/intended use of the eraser bare and is capable in performing the function in that the lower 
Bell does not explicitly teach the board being nonporous, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the board of Bell to further include it being nonporous since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Regarding Claim 19, Bell teaches the method further comprising: moving the inner cleaning pad (22) from a cleaning position with the cleaning surface contacting the writing board (1; Col. 2, lines 37 – 46) to a retracted position moved away from the writing board (1; Col. 3, lines 19 – 32).  
Regarding Claim 20, Bell teaches the method further comprising: moving the contact plate (25) against the biasing force away from the writing surface (1; Col. 3, lines 19 – 32).
4Response to Arguments
Applicant's arguments filed on June 3, 2021 with respects to rejected claims 1 – 20 under 35 USC 112(b) have been fully considered and are not persuasive, therefore, the rejection is maintained.   
Applicant's arguments filed on June 3, 2021 with respects to rejected claims 1 – 20 under 35 USC 102 and 103 have been fully considered and they are not persuasive, therefore, the rejection is maintained.
Applicant argues that Bell fails to teach a hinge that is pivotably attached to the writing board, however, this is not what is being claimed; therefore the argument is moot.  Claims 1 and 18 recite a hinge attached to the upper end of an eraser bar and pivotable attaching the eraser bar to the writing board and is rejected as outlined in the non-final office action above.
Applicant's arguments filed on June 3, 2021 with respects to amended claims 1 – 7, 10 – 11 and 13 – 201 – 7, 10 – 11 and 13 – 20 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Bell remains applicable to teaching the structural elements of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723